Case: 22-60046     Document: 00516430393         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 22-60046                     August 12, 2022
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk

   Francisco Andres-Francisco,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A029 156 254


   Before Higginbotham, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Francisco Andres-Francisco, a native and citizen of Guatemala, seeks
   review of the dismissal of his appeal to the Board of Immigration Appeals
   (BIA) from the immigration judge’s decision denying his applications for
   withholding of removal and protection under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60046      Document: 00516430393          Page: 2    Date Filed: 08/12/2022




                                    No. 22-60046


   Torture and ordering his removal. His pro se petition for review was filed
   while he was not detained.
          We must examine jurisdictional questions on our own motion if
   necessary.    Goonsuwan v. Ashcroft, 252 F.3d 383, 385 (5th Cir. 2001). A
   petition for review “must be filed not later than 30 days after the date of the
   final order of removal.” 8 U.S.C. § 1252(b)(1). This filing deadline is
   mandatory and jurisdictional, and it is not subject to equitable tolling. Stone
   v. INS, 514 U.S. 386, 405 (1995).
          Here, the BIA issued its decision on December 20, 2021, and the
   record shows that the decision was mailed to Andres-Francisco on the same
   date. See Karimian-Kalaki v. INS, 997 F.2d 108, 111 (5th Cir. 1993).
   However, the petition for review was not filed in this court until 31 days later
   on January 20, 2022. The petition is thus untimely, and we lack jurisdiction
   to consider it. See § 1252(b)(1); Stone, 514 U.S. at 405; see also Ramos-Lopez
   v. Lynch, 823 F.3d 1024, 1027 (5th Cir. 2016) (dismissing petition for review
   that was filed one day late).
          Accordingly, the petition for review is DISMISSED.




                                          2